Case 2:16-cr-00140-RAJ-DEM Document 35 Filed 11/02/18 Page 1 of 1 PageID# 222




                             UNITED STATES DISTRICT COURT
                                                     for the
                              EASTERN DISTRICT OF VIRGINIA

U.S.A. vs. Matthew K. McMinn                                     Criminal No. 2:16cr00140

                                     Waiver of Hearing to Modify Conditions
                                             of Supervised Release

         I have been advised and understand that I am entitled by law to a hearing and assistance of
counsel before any unfavorable change may be made in my Conditions of Probation and Supervised
Release or my period of supervision being extended. By "assistance of counsel," I understand that I have
the right to be represented at the hearing by counsel of my own choosing if I am able to retain counsel. I
also understand that I have the right to request the Court to appoint counsel to represent me at such a
hearing, at no cost to me, if I am not able to retain counsel of my own choosing.

        I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. I also
agree to the following modification of my Conditions of Supervised Release:


The defendant shall reside in a community confinement program (i.e. halfway house) for a period of up to
SIX (6) MONTHS or until the defendant is able to financially support himself and secure adequate
housing following his release from the Bureau of Prisons.



Witness:                                                        Signed:
                Senior U.S. Probation Officer                                   Supervised Releasee


                                                "So Oc4-
                                                         Date



                                                                Respectfully,

                     ORDER OF COURT


      Considered and ordered this               day of          Senior U.S. Probation Officer
           20        and ordered filed and made a part of       Place Nevyportt News.
                                                                                Ne.ws. Virginia
 the records in the above case.                                 Date      -io


 Raymon'          .Jackson
 United S       tes District Jndge

CSY/csy




                                                                                                         PROB 49
                                                                                           (Mod.ED/VA-Rev. 03/04)
